Citation Nr: 1740496	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether termination of the apportionment of the Veteran's VA disability compensation benefits, effective December 1, 2009, was proper.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to June 1975.  The appellant is the Veteran's former spouse.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 letter from the RO in St. Petersburg, Florida, informing the appellant that apportionment would be terminated.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant and the Veteran were divorced effective November 23, 2009.

2.  After November 23, 2009, the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits.


CONCLUSION OF LAW

The criteria for termination of the apportionment of the Veteran's VA disability compensation benefits, effective December 1, 2009, were met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary.

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  The applicable contested claims procedures were followed in this case.  The RO provided the parties, the appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.

II.  Merits of the Claim

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a) (2016).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (c).  One type of apportionment is a "general apportionment" where an apportionment may be paid if the veteran's spouse is not living with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450 (a)(1)(ii). 

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

Both types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. §§ 3.450, 3.452.  Upon a divorce from a veteran, the ex-spouse loses status as a veteran's spouse, including any potential entitlement to an apportionment of VA disability compensation, effective from the date of the divorce.  See 38 U.S.C.A. § 101 (31) (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50 (2016); Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  A divorce severs the dependent relationship.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, a final judgment of divorce notes that the parties were divorced November 23, 2009.  The Veteran submitted this judgment in January 2010.  The Veteran's former spouse informed the VA that the Veteran had filed for divorce against her but she did not have final paperwork yet.

In a March 2011, the RO notified the appellant that apportionment payments would be stopped effective January 1, 2010.  The RO later corrected this date to be December 1, 2009.  The RO explained that her payments would continue for 60 days, and she would have the opportunity to submit evidence to show why this proposed action should not be taken.

In an April 2011 statement, the appellant noted that she was told by VA over a phone conversation that she would still receive VA money.

In her VA Form 9, dated November 2013, the appellant requested to appeal the issue of apportionment but did not want a hearing.  The appellant explained that VA did not stop her payments in 2010 or send her a letter of any kind.  She also noted that she was told by VA that the payments belonged to her because she had been married to the Veteran for more than 10 years.  

As an aside, a waiver of all of the appellant's indebtedness was granted in a Decision on Waiver of Indebtedness dated April 18, 2017 by the Committee on Waivers and Compromise.

The facts are not in dispute that she received apportionment payments following the divorce decree.  All of the appellant's indebtedness has been waived so the issue as to which party was at fault for the continued payments of the apportionment is not before the Board.  The question is whether termination of the apportionment was proper.  The Boards find that it was.

Upon divorce from a Veteran, the former spouse loses his or her status as a Veteran's spouse including any potential entitlement to an apportionment of his or her VA disability compensation.  See 38 U.S.C.A. §§ 101 (31) 5307 (West 2014); 38 C.F.R. §§3.1, 3.50(a), 3.450, 3.451, 3.452 (2016).  Therefore, if the Veteran and the appellant are, in fact, divorced, the appellant would be no longer entitled to apportionment under any circumstances, effective the date of divorce.

The appellant argues that she was told that she could continue to receive the apportionment because she was married to the Veteran for more than 10 years.  She reported that she had been married to the Veteran for 38 and half years and had four children with the Veteran.  The appellant also reported difficulties in the marriage, financial difficulties and that the Veteran had not paid spousal support.  The Board is sympathetic to her position, however, the Board is without authority to grant relief in this instance; rather, it is constrained to follow the specific provisions of the law that govern the circumstances of this case and that are within jurisdiction and authority of the Board to review.  By law, apportionment is possible only to provide support for the dependents of a Veteran and not to former spouses.  

The November 2009 divorce decree severed the dependent relationship between the Veteran and the appellant.  Termination of the appellant's apportionment, effective December 1, 2009, was proper.

In terms of the exact date of termination of the award, the regulations have consistently held to the proposition that unless otherwise specified, an apportioned award is to be discontinued effective the date of last payment (DLP) when the reason for apportionment has ceased.  See 38 C.F.R. § 3.317 (1954) and (1957); §§ 3.500(d), 3.501(d) (1959); § 3.500(d) (1962).

It is not entirely clear, from reading the regulations themselves, whether section 3.500(d) or section 3.501(d) was intended to apply to discontinuance of apportionment because of divorce.  However, a study of the regulatory history of these provisions leads to the conclusion that in the event of divorce, section 3.501(d) was intended to apply (see, e.g., Transmittal Sheet 271, 1962).  Therefore, in the case of divorce, both the apportionee's award and the additional amount of compensation payable because of the apportionee as a dependent, if any, would terminate under the authority of section 3.501(d), either at the end of the year in which the divorce occurred, for divorces before October 1982, or at the end of the month in which the divorce occurred, for later divorces.  VAOPGCPREC 74-90 (July 18, 1990). 

Here, the Veteran and appellant divorced in November 2009, and she was properly removed from his benefits award on December 1, 2009.

In summary, as of the Veteran and the appellant's divorce, the appellant lost her status as the Veteran's spouse, including to entitlement to an apportionment of his VA disability compensation.  There is no reasonable doubt to be resolved in this matter.  Regardless, the "benefit of the doubt" rule does not apply in cases involving contested claims, as here, because the benefit of the doubt cannot be given to both an appellant and a Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

ORDER

The termination of the apportionment of the Veteran's VA disability compensation benefits, effective December 1, 2009, was proper.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


